MANDATE

THE STATE OF TEXAS

TO THE 381ST JUDICIAL DISTRICT COURT OF STARR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 4, 2015, the cause upon appeal to
revise or reverse your judgment between

America Amada Gonzalez and Jamie Christina Garza McRae, Appellant

V.

Jose Gilberto Pena, Et Ux., Appellee

No. 04-14-00048-CV and Tr. Ct. No. DC-10-359

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the issues raised by
the appellants regarding the trial court’s conclusions as to title ownership are
DISMISSED FOR LACK OF JURISDICTION, and the judgment of the trial
court is AFFIRMED. It is ORDERED that appellees recover their costs of this
appeal from appellants.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00048-CV

                  America Amada Gonzalez and Jamie Christina Garza McRae

                                                     v.

                                    Jose Gilberto Pena, Et Ux.

           (NO. DC-10-359 IN 381ST JUDICIAL DISTRICT COURT OF STARR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        JOSEPH VALE
MOTION FEE                         $10.00   E-PAID        DAVID JONES
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ
MOTION FEE                         $10.00   E-PAID        DAVID JONES
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ, JR.
MOTION FEE                         $10.00   E-PAID        DAVID JONES
EXHIBIT TENDERED FOR ORAL
ARGUMENT                           $25.00   E-PAID        MARGIL SANCHEZ
EXHIBIT TENDERED FOR ORAL
ARGUMENT                           $25.00   E-PAID        MARGIL SANCHEZ
MOTION FEE                         $10.00   E-PAID        N/A
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ
MOTION FEE                         $10.00   E-PAID        N/A
CLERK'S RECORD                    $866.00   PAID
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ, JR.
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID        MARGIL SANCHEZ
STATEWIDE EFILING FEE              $20.00   E-PAID        MARGIL SANCHEZ
INDIGENT                           $25.00   E-PAID        MARGIL SANCHEZ
FILING                            $100.00   E-PAID        MARGIL SANCHEZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 15, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853